Exhibit 10.1(a)
FIRST AMENDMENT TO SUPPLY AGREEMENT
          THIS FIRST AMENDMENT TO SUPPLY AGREEMENT (this “Amendment”) is made
and entered into as of the 25th day of April, 2011, by and between GATX
Corporation, a corporation organized under the laws of the State of New York
(“Buyer”), and Trinity Rail Group, LLC, a limited liability company organized
under the laws of the State of Delaware (“Seller”) (collectively, the “Parties”,
and each individually, a “Party”).
W I T N E S S E T H:
          WHEREAS, Buyer and Seller are parties to that certain Supply
Agreement, dated as of March 14, 2011 (the “Supply Agreement”); and
          WHEREAS, Buyer and Seller wish to amend the Supply Agreement as more
specifically provided herein.
          NOW, THEREFORE, in consideration of the foregoing, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:
     1. Capitalized Terms. Capitalized terms used, but not defined, herein,
shall have the meanings ascribed to such terms in the Supply Agreement.
     2. Amendments to the Supply Agreement.
          (a) Section 9.6.5 of the Supply Agreement is hereby deleted and
replaced in its entirety with the following:
     “Except to the extent the Parties otherwise mutually agree in a writing
signed by an officer of each Party, if any term or condition in Buyer’s Order,
Seller’s Order Confirmation, or other documentation by or from either Party
relating to the subject matter of the Order or of this Agreement conflicts with
or adds to or supplements a term or condition of this Agreement, the terms or
conditions of this Agreement shall control and the conflicting, additional or
supplemental term or condition, as the case may be, shall be without force or
effect with respect to such subject matter or Order.”
     3. Miscellaneous.
          (a) Except as expressly amended and supplemented by this Amendment,
the provisions of the Agreement (including all Schedules and Exhibits thereto)
are made effective or are ratified and confirmed and remain in full force and
effect, whichever the case may be.
          (b) This Amendment may be executed in several counterparts and via
facsimile (or other form of electronic transmission, including email), all of
which taken together shall constitute one single agreement between the Parties
hereto.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



               IN WITNESS WHEREOF, the Parties hereto have caused this Amendment
to be executed by their respective duly authorized officers as of the date first
above written.

            GATX CORPORATION
      By:   /s/ Thomas A. Ellman        Name:   Thomas A. Ellman        Title:  
Vice President and Chief Commercial Officer        TRINITY RAIL GROUP, LLC
      By:   /s/ Eric Marchetto        Name:   Eric Marchetto        Title:  
Vice President and Chief Financial Officer     

[Signature Page to First Amendment to Supply Agreement]

 